United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.D., Appellant
and
DEPARTMENT OF THE ARMY, LEXINGTON
BLUEGRASS ARMY DEPOT, Richmond, KY,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-0811
Issued: August 20, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 26, 2015 appellant filed a timely appeal from January 14 and February 9,
2015 nonmerit decisions of the Office of Workers’ Compensation Programs (OWCP). As more
than 180 days has elapsed between the last merit decision dated November 26, 2013 and the
filing of this appeal, the Board lacks jurisdiction to review the merits of his claim pursuant to the
Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3.2
ISSUE
The issue is whether OWCP, in its January 14 and February 9, 2015 decisions, properly
denied appellant’s requests for reconsideration as they were untimely filed and did not establish
clear evidence of error.
1
2

5 U.S.C. § 8101 et seq.

Although appellant initially requested an oral argument before the Board, by letter dated June 24, 2015, he
withdrew his oral argument request.

FACTUAL HISTORY
This case has previously been before the Board. In a decision dated January 29, 2003,
the Board reversed September 12, 2001 and May 7, 2002 OWCP decisions reducing appellant’s
compensation as he had the capacity to earn wages in the selected positon of telecommunicator.3
The Board found that the record contained an unresolved conflict in medical opinion regarding
whether he could perform the duties of a telecommunicator. The facts and circumstances as set
forth in the prior decision by the Board are hereby incorporated by reference.
By decision dated June 4, 2013, OWCP terminated appellant’s wage-loss compensation
and entitlement to a schedule award effective June 2, 2013 based on its finding that he refused an
offer of suitable work under 5 U.S.C. § 8106(c).4 It found that the opinion of Dr. Edward
Gregory Fisher, a Board-certified orthopedic surgeon and OWCP referral physician, constituted
the weight of the evidence and established that the offered positon of facilities management clerk
was within his work restrictions.
Following a review of the written record, in a decision dated November 26, 2013, an
OWCP hearing representative affirmed the June 4, 2013 termination decision. She found that the
medical evidence from Dr. Luis F. Pagani, an attending Board-certified neurologist, and
Dr. Fisher, the referral physician, supported that the offered position was suitable. The hearing
representative also determined that OWCP had complied with its procedural requirements prior
to terminating appellant’s compensation.
Subsequent to the hearing representative’s November 26, 2013 decision, appellant
resubmitted June 4 and July 3, 2013 progress reports from Dr. Pagani which were already of
record. In a report dated November 4, 2013, Dr. Pagani discussed the employing establishment’s
offer for appellant to work as a facility management clerk. He diagnosed bilateral carpal tunnel
syndrome and a herniated disc. Dr. Pagani noted that he did not object to appellant’s attempting
the sedentary positon “on a trial basis.”
On December 16, 2013 appellant requested a review of the written record. He submitted
a February 1, 2005 award from the Department of Veterans Affairs (DVA) for a 60 percent
service-related back condition. The decision also found that appellant was not employable.
Appellant additionally enclosed a fully favorable December 16, 2013 decision from the Social
Security Administration (SSA).
3

Docket No. 02-1754 (issued January 29, 2003). On February 9, 1994 appellant, then a 42-year-old boiler
operator, filed an occupational disease claim alleging that he sustained bilateral carpal tunnel syndrome due to a
mercury spill at work on May 25, 1992. He also attributed his condition to repetitive work activities. OWCP
accepted the claim for bilateral carpal tunnel syndrome and paid appellant compensation for total disability
beginning August 31, 1995. Appellant underwent a right carpal tunnel release in January 1996 and a left carpal
tunnel release on February 10, 1997.
4

In a decision dated December 16, 2005, OWCP terminated appellant’s compensation and authorization for
medical benefits effective February 19, 2005 as he had no further employment-related disability or need for medical
treatment. On February 8, 2006 an OWCP hearing representative set aside the December 16, 2005 decision after
finding that the opinion of the impartial medical examiner was insufficiently rationalized to meet OWCP’s burden of
proof.

2

On December 16, 2013 appellant resubmitted a letter originally dated December 27, 2004
and submitted in response to a proposed termination decision by OWCP.5 He added the date of
December 16, 2013 below the December 27, 2004 date.
By decision dated April 23, 2014, OWCP denied appellant’s second request for a review
of the written record. It found that as he had previously received a hearing, in the form of a
review of the written record, he was not entitled to a second hearing or review of the written
record as a matter of right. OWCP considered the request within its discretion and determined
that the matter could be equally well addressed through the reconsideration process.
Appellant submitted progress reports from Dr. Pagani dated from May 29 to
December 22, 2014. In these reports, Dr. Pagani discussed his complaints, diagnosed carpal
tunnel syndrome and a herniated lumbar disc, and provided pain management.
On October 31, 2014 appellant’s Senator advised that he had contacted his senate office
to determine “the status of [appellant’s] request for reconsideration” that he submitted in
December 2013. In an enclosed October 3, 2014 letter, appellant discussed an alleged mercury
spill at the employing establishment in 1992 and his Equal Employment Opportunity
Commission complaints. He maintained that he had been disabled for the past 20 years as found
by DVA, SSA, and OWCP. Appellant questioned why OWCP altered his disability status from
total to partial disability and asserted that the job offer from the employing establishment was not
within his physical capabilities. He indicated that on December 16, 2013 he filed a
“[r]econsideration of the [w]ritten [r]eports.”
On December 16, 2014 appellant’s other Senator from his state indicated that appellant
had contacted his office for assistance in determining the status of his reconsideration request
submitted in December 2013. He enclosed a copy of the same October 3, 2014 letter that was
submitted by the first Senator’s office.
In letters dated December 18, 2014, OWCP informed both Senators that appellant had
requested reconsideration on December 16, 2014.
By decision dated January 14, 2015, OWCP denied appellant’s request for
reconsideration as it was untimely and failed to demonstrate clear evidence of error. It
determined that it had received his request for reconsideration on December 16, 2014.
On January 23, 2015 appellant argued that the medical evidence showed that he was
unable to perform the offered position and that other government agencies found that he was
disabled. He submitted a January 21, 2015 progress report from Dr. Pagani. On January 25,
2015 appellant again argued that DVA and SSA found that he was totally disabled. He enclosed
a newspaper article showing that his work location was cutting jobs, the fully favorable SSA
rating, and an August 5, 1995 determination by DVA that he could not work as a result of
disability.

5

In a report dated January 7, 2014, Dr. Steven Umansky, a Board-certified orthopedic surgeon, related that
appellant had no work restrictions “but may not be capable of doing everything his job requires.”

3

In a decision dated February 9, 2015, OWCP found that appellant’s request for
reconsideration was untimely and did not show clear evidence of error.
On appeal appellant alleges that OWCP did not consider all the medical evidence and that
he is totally disabled. He further contends that the position offered to him by the employing
establishment was not publically offered and that he experienced toxic mold exposure.
Appellant maintains that he was wrongfully terminated, questions why he was classified as
partially disabled, and alleges that he was not able to review his file before his hearing.
LEGAL PRECEDENT
FECA provides that OWCP may review an award for or against compensation upon
application by an employee (or his or her representative) who receives an adverse decision.6 The
employee shall exercise this right through a request to the district office. The request, along with
the supporting statements and evidence, is called the application for reconsideration.7
According to 5 U.S.C. § 8128(a), a claimant is not entitled to a review of an OWCP
decision as a matter of right.8 This section vests OWCP with discretionary authority to
determine whether it will review an award for or against compensation.9 OWCP, through
regulations, has imposed limitations on the exercise of its discretionary authority as permitted
under 5 U.S.C. § 8128(a) of FECA. As one such limitation, 20 C.F.R. § 10.607 provides that an
application for reconsideration must be received within one year of the date of OWCP’s decision
for which review is sought.10 According to OWCP procedures, date received is determined by
the document received date in the Integrated Federal Employees Compensation System.11
A claimant may apply for reconsideration of a final decision regardless of the date of
injury or death. While no special form is required, the request must be in writing, be signed and
dated by the claimant or the authorized representative, and be accompanied by relevant new
evidence or argument not considered previously. The request should also identify the decision
and the specific issue(s) for which reconsideration is being requested.12

6

5 U.S.C. § 8128(a).

7

20 C.F.R. § 10.605.

8

G.H., 58 ECAB 183 (2006); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

9

Under section 8128 of FECA, the Secretary of Labor may review an award for or against payment of
compensation at any time on his own motion or on application. 5 U.S.C. § 8128(a); see also Thankamma Mathews,
44 ECAB 765 (1993).
10

20 C.F.R. § 10.607.

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.4 (October 2011). This
section provides that, for decisions prior to August 29, 2011, the application for reconsideration must be mailed
within one year.
12

Id. at Chapter 2.1602.2(a) (October 2011).

4

ANALYSIS
The Board finds that OWCP improperly determined that appellant did not request
reconsideration within the one-year time limitation period set forth in section 10.607. OWCP
issued its last merit decision on November 26, 2013. The one-year time limitation begins to run
on the date following the date of the original OWCP decision.13 Therefore, appellant had until
November 26, 2014 to timely provide OWCP with a request for reconsideration.14
In correspondence received October 31, 2014, appellant’s Senator requested that OWCP
provide the status of appellant’s purported December 2013 request for reconsideration. The
Senator enclosed an October 3, 2014 letter, from appellant, who questioned the finding that he
was partially disabled and that the offered position was suitable. On December 16, 2014
appellant’s other Senator also inquired into an alleged December 2013 reconsideration request
and submitted the same October 3, 2014 letter. OWCP treated the December 16, 2014
correspondence from this Senator as a request for reconsideration, but did not treat the same
correspondence it received from the first Senator on October 31, 2014 as a reconsideration
request.
OWCP procedures provide that an application for reconsideration does not have to be on
an appeal request form.15 The word reconsideration does not need to be stated in the request for
it to be considered valid, but sufficient detail should be provided to discern the decision being
contested.16 In his October 3, 2014 letter, appellant provided his OWCP number and maintained
that the job offered by the employing establishment was not within his capabilities. He also
indicated that in December 2013 he requested reconsideration of written reports. However,
appellant appears to be referencing his December 2013 request for a review of the written record.
There is no evidence that he requested reconsideration in December 2013.
Although the October 3, 2014 letter, initially received by OWCP on October 31, 2014,
does not contain a formal request for reconsideration, the Board finds that it is sufficiently
detailed to identify the decision being contested. The record further contains additional medical
evidence submitted subsequent to its last merit decision. The Board accordingly finds that
appellant filed a timely application for reconsideration on October 31, 2014. In a decision dated
January 14, 2015, OWCP reviewed the evidence under a clear evidence of error standard, which
is appropriate only for untimely applications for reconsideration.17 The case will accordingly be

13

See C.K., Docket No. 10-1665 (issued May 25, 2011).

14

See R.D., Docket No. 14-896 (issued August 1, 2014).

15

Federal (FECA) Procedure Manual, supra note 11 at, Chapter 2.1602.3 (October 2011) (letter format is
acceptable, and should contain sufficient detail to discern the decision being contested); see also E.R., Docket No.
13-1800 (issued February 21, 2014).
16

See M.H., Docket No. 14-1389 (issued October 22, 2014).

17

See J.P., Docket No. 12-1596 (issued March 27, 2013); 20 C.F.R. § 10.607(b).

5

remanded to OWCP for proper review of the timely application for reconsideration and issuance
of an appropriate decision.18
CONCLUSION
The Board finds that OWCP, in its January 14, 2015 decision, improperly found that
appellant failed to file a timely request for reconsideration.19
ORDER
IT IS HEREBY ORDERED THAT the February 9 and January 14, 2015 decisions of
the Office of Workers’ Compensation Programs are set aside and the case is remanded for
further proceedings consistent with this decision of the Board.
Issued: August 20, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

18

See E.B., Docket No. 12-84 (issued May 15, 2012).

19

In view of the Board’s finding that appellant timely requested reconsideration, the issue of whether OWCP
properly denied his request for reconsideration in its February 9, 2015 decision is moot.

6

